Gathering wisdom or at least technique from an abundance of experience in emergency legislation, the Legislature in enacting chapters 40 and 41 of the Laws of 1933, relating to the powers of the Superintendent of Insurance and of the Banking Board, provided that the period of emergency with which it was then concerned should continue "until such date as the legislature may, by joint resolution, designate to be the termination thereof." There can be no question that those statutes would be put an end to by the passage of a joint or concurrent resolution.
When the economy act was passed in 1932 (Laws of 1932, ch. 637), the Legislature realized that it was making a law which could be constitutionally justified only by *Page 455 
the continued existence of a certain state of facts. (Cf. N Y Const., art. XII, § 2; Chastleton Corp. v. Sinclair,264 U.S. 543; Home Building  Loan Assn. v. Blaisdell, 290 U.S. 398,442.) It deemed that such a state of facts then existed. It could not foresee how long it would continue to exist. It, therefore, provided at the very outset of the statute as follows:
"Section 1. It is hereby declared that a temporary emergency exists requiring the enactment of the following provisions, and their application until the legislature shall find their furtheroperation unnecessary."
The question here is a very simple one. Read in the light of the circumstances under which the statute was enacted, did the language used disclose a legislative intent that its provisions should continue to apply until the law was repealed by another law, or until the Legislature, in its fact-finding capacity, should "find" that they were no longer necessary? If termination by a repealing law was intended, the words used are singularly inappropriate and the provision itself is superfluous. The Legislature in its law-making capacity had the power, without any reservation, to pass a repealing statute at any time. The only possible purpose of the provision was to enable the Legislature, by a fact-finding embodied in a joint resolution, to put an end to the act when, in its judgment, the justifying emergency had passed. If the language used here is less sophisticated, it is no less clear in meaning than the language used to the same end in later statutes.
The order appealed from should be reversed.
CRANE, Ch. J., LEHMAN and HUBBS, JJ., concur with FINCH, J.; CROUCH, J., dissents in opinion in which O'BRIEN and LOUGHRAN, JJ., concur.
Order affirmed. *Page 456